         Case: 3:20-cv-00955-jdp Document #: 3 Filed: 10/15/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ANTHONY SHARP JR.,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-955-jdp
 WAUPUN PRISON,

        Defendant.


       Plaintiff Anthony Sharp Jr. has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than November 5, 2020. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Anthony Sharp Jr. may have until November 5, 2020

to submit a trust fund account statement for the period beginning approximately April 15,

2020 and ending approximately October 15, 2020. If, by November 5, 2020, plaintiff fails to
         Case: 3:20-cv-00955-jdp Document #: 3 Filed: 10/15/20 Page 2 of 2




respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 15th day of October, 2020.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
